Citation Nr: 1624736	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-44 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a migraine headache disorder.  

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for pseudofolliculitis barbae.

4.  Entitlement to service connection for residuals of a nose injury, to include a scar.

5.  Entitlement to service connection for rhinitis, to include as secondary to obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to July 2007, which included service in the Gulf War Theatre of Operations.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2008 and June 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, as relevant, denied service connection for migraine headaches, pseudofolliculitis barbae, and a facial laceration, and sleep apnea and rhinitis, respectively.  

The Board has rephrased of the Veteran's service connection claims for the residuals of a nose injury, to include a scar, which was characterized by the RO as a facial laceration scar, in order to more accurately reflect the benefits sought.

While the Veteran also initiated appeals with regard to the propriety of the initial rating assigned for his left knee disability and the denial of service connection for a left great toe injury, gastritis, cervical spine strain, dermatomycosis tinea versicolor, folliculitis, and myopic astigmatism with refractive error as addressed in the June 2008 rating decision, he indicated that he did not wish to perfect his appeal of these claims, limiting his appeal to the issues enumerated on the first page of this document, as reflected in his November 2009 VA Form 9.  Further, when initiating the appeal of the aforementioned issues, the Veteran also disagreed with the RO's denial of a right knee disability claim; however, the RO had not adjudicated any such claim, and accordingly asked the Veteran to clarify whether his notice of disagreement indicated his intent to file a related service connection claim, as reflected in an October 2009 correspondence.  However, the Veteran did not respond, and the Board concludes that no further action on this matter is required.  Finally, while the Veteran also disagreed with the denial of service connection for obesity in the June 2014 rating decision and such was addressed in the June 2015 statement of the case, he withdrew such claim in August 2015.

In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge conducted via video-conference.  A transcript of the hearing has been associated with the record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the June 2015 statement of the case and supplemental statement of the case.  38 C.F.R. 
§ 20.1304(c) (2015).  He also submitted additional evidence with a waiver of AOJ consideration.  Id.  Therefore, the Board may properly consider all evidence of record.
  
This case has been processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) systems.   

The issues of entitlement to service connection for pseudofolliculitis barbae, the residuals of a nose injury, and rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During his April 2016 hearing, on the record, and in a simultaneously submitted written statement, the Veteran withdrew his appeal of his claim seeking service connection for a migraine headache disorder. 

2.  The Veteran's currently diagnosed obstructive sleep apnea had its onset during service.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for service connection for a migraine headache disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During his April 2016 Board hearing, prior to promulgation of a Board decision, the Veteran indicated his wish to withdraw his appeal of his claim seeking service connection for a migraine headache disorder, and he submitted a contemporaneous written statement reiterating his intent to withdraw his appeal of this claim.  Thus, no allegations of errors of fact or law with regard to the service connection claim for a migraine headache disorder remain for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal of this claim, and the appeal of this claim must be dismissed. 

Service Connection Claim

As the Board's decision to grant service connection for obstructive sleep apnea herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran is currently diagnosed with obstructive sleep apnea, the diagnosis of which is first reflected in May 2009 VA treatment record and confirmed by a March 2013 private sleep study report.  The Veteran asserts that his currently diagnosed obstructive sleep apnea had its onset during service, as he first experienced weight gain and sleep disturbances during service.  

At the outset, the Board notes that the Veteran, as a lay person, is competent to report the onset of his sleep disturbances during service, as sleep disturbances are symptoms capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Further, the Board finds the Veteran's reports to be credible, as his reports have remained consistent over time and are corroborated by a statement of his former spouse, who reports observing the Veteran experience sleep disturbances during active service, and by a September 2003 service treatment record, which reflects the Veteran's report of experiencing difficulty sleeping (although at the time, the Veteran indicated that his recent knee disability was interfering with his ability to sleep, as he may not have been aware of his obstructive sleep apnea at this time.)  Accordingly, the Veteran's lay statements asserting the onset of symptoms indicative of his later diagnosed obstructive sleep apnea are accorded great probative value.  

A probative private medical opinion also links the Veteran's currently diagnosed obstructive sleep apnea to service.  Specifically, in a VA sleep apnea questionnaire form completed in March 2013 by the private physician who administered the Veteran's March 2013 sleep study, the physician opined that it was at least as likely as not that the Veteran's obstructive sleep apnea began during service, resulting from the Veteran's in-service nasal obstruction and obesity.  While the issue of whether the Veteran does indeed have a nasal obstruction that resulted from his claimed in-service nose injury is an issue that is not yet resolved (and is addressed in the remand portion of the decision below), the Veteran's service treatment records document his in-service weight gain, and in July 2007 (the month of his discharge from service), the Veteran's body mass index was recorded as 29.1, indicating he was indeed overweight, bordering on obese.  Thus, the Board finds that this medical opinion, which is unequivocally stated and supported by a sufficient rationale, is also sufficiently consistent with the record, to include the Veteran's own reports of in-service sleep disturbances, his former spouse's report of his in-service sleep disturbances, and his in-service weight gain.  Therefore, the Board accords this medical opinion great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must be fully informed of the pertinent factual premises, provide a fully articulated opinion, and provide a supportive reasoned analysis).  

Given that the foregoing probative evidence provides a basis for granting service connection for obstructive sleep apnea has been presented, the Board concludes that service connection for obstructive sleep apnea is warranted.   


ORDER

The appeal of the claim for service connection for a migraine headache disorder is dismissed.

Service connection for obstructive sleep apnea is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claim seeking service connection for pseudofolliculitis barbae, the RO has denied the Veteran's claim because, while his service treatment records reflect his treatment for pseudofolliculitis barbae and a related shaving profile, the post-service medical evidence of record, including a March 2008 VA examination report, fails to reflect current findings of pseudofolliculitis barbae.  However, during his recent Board hearing, the Veteran testified that his pseudofolliculitis barbae is only intermittently active, such as when he is required to shave.  In support of such statement, he submitted an August 2015 treatment record reflecting thick course curly darkly pigmented terminal hairs throughout the beard area without evidence of pustules or papules; however, the assessment was pseudofolliculitis per history without active lesions on examination.  Given this information, the Board finds that VA's duty to assist requires that the Veteran be afforded a new VA dermatological examination, which should be scheduled during an active stage of his pseudofolliculitis barbae, if possible.  

With regard to the Veteran's claims seeking service connection for residuals of a nose injury, to include a scar, and rhinitis, the RO denied the former claim because the March 2008 VA examiner failed to observe any residual facial scar stemming from the Veteran's documented in-service facial laceration in March 2005.  However, during his Board hearing, the Veteran testified that he does indeed have a residual scar, which is somewhat obscured because of its location in the crease of his nostril, and the Veteran's representative indicated that she was able to discern the scar.  

Further, the Veteran's claim for the residuals of a nose injury encompasses his assertion that he sustained a residual nasal impairment as a result of this in-service injury, which in turn resulted in his deviated nasal septum and chronic sinus blockage, diagnosed after service and requiring him to undergo nasal surgery in September 2014.  In this regard, while the March 2005 service treatment record reflects a laceration to the right nose, it also shows findings of headaches and swelling of the nose, suggesting that the injury went beyond the laceration.  Additionally, when his sutures were removed a few days later, he complained of nasal congestion.  Therefore, the Board concludes that a new VA examination is required to assess the nature and severity of any residuals from the Veteran's in-service nose injury.  

Moreover, with regard to the rhinitis, he has contended, in the alternative, that such is secondary to his now service-connected obstructive sleep apnea.  In this regard, the aforementioned March 2013 sleep apnea questionnaire form indicated that the Veteran's chronic rhinitis pertained to a diagnosis of sleep apnea; however, there was no rationale for such opinion.  Therefore, an opinion on such matter should also be obtained.

Further, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for rhinitis.  Such should be accomplished on remand.

Finally, attempts to obtain all outstanding, relevant treatment records must be made while on remand, to include those from the Veteran's September 2014 septoplasty, all VA treatment records dated from July 2007 to the present, and those from Lackland Air Force Base.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for rhinitis as secondary to his now service-connected obstructive sleep apnea.  

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include the records of the Veteran's reported September 2014 septoplasty, all VA treatment records created from July 2007 to the present (as the VA treatment of record does not appear to be inclusive), and all records from Lackland Air Base.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all available, relevant records, schedule the Veteran for a VA dermatological examination to determine the nature of any scar resulting from his in-service laceration and whether he currently has pseudofolliculitis barbae.  The examination should be scheduled during an active phase of the Veteran's reported pseudofolliculitis barbae, if possible.  The Veteran's electronic claims file must be provided to the examiner for review.  

The examiner is to conduct a relevant clinical examination to determine whether the Veteran has a current diagnosis of pseudofolliculitis barbae, which was initially diagnosed and treated during service.

The examiner is also to describe any residual scar resulting from the Veteran's in-service facial laceration (the treatment of which is documented in his service treatment records).  

A rationale for any opinion should be offered.

4.  After obtaining all available, relevant records, schedule the Veteran for a VA otolaryngological examination to determine any related residuals from the Veteran's claimed in-service nose injury and the nature and etiology of his rhinitis.  The Veteran's electronic claims file must be provided to the examiner for review.  

The examiner is to elicit a history of the Veteran's in-service facial injury and subsequent symptoms; review the Veteran's service treatment records reflecting his treatment for this laceration; review his post-service treatment records, including those relating to his 2014 nasal surgery; and conduct a relevant clinical examination of the Veteran.

Thereafter, the examiner should identify all currently diagnosed nasal disorders, to include rhinitis. 

Next, the examiner is to state whether it is at least as likely as not (50 percent or higher probability) that any currently-observed nasal disorders, or any nasal disorders diagnosed and treated since the Veteran's discharge from service, are related to his claimed in-service nose injury, or otherwise had their onset in or are related to service.  

When rendering this opinion, the examiner is to consider and comment on the clinical significance of the Veteran's report of initially experiencing nasal symptoms after his in-service injury, and experiencing these symptoms continually thereafter.

The examiner should also offer an opinion as to whether any diagnosed nasal disorder, to specifically include rhinitis, is caused OR aggravated by the Veteran's obstructive sleep apnea.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A complete rationale must be provided for all opinions rendered.  

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the benefit sought with regard to any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


